Per Curiam.
This is an appeal from a judgment of the Camden City District Court in favor of the plaintiff below for $150 and costs, the case having been tried before the judge sitting without a jury.
The City Athletic Club (the defendant below) was in process of organization. The plaintiff was solicited to become a charter member and signed a subscription contract. That subscription contract called for payment of “an entrance fee of one hundred and fifty dollars.” That he paid, and the contract was accepted by the club. The subscription contract also provided that the “yearly dues will be one hundred dollars.” The contract also provided that “this membership is limited,” and “payment of all dues on this membership is suspended until formal opening of the clubhouse.” As we have pointed out that subscription contract was accepted, the $150 was paid and then before the clubhouse was completed and before the club proceeded to function, the plaintiff received a letter from the club as follows:
“Owing to the prevailing conditions the trustees of the City Athletic Club have ordered to temporarily reduce the entrance fee for general membership from $150 to $50 and the dues from $100 to $50 and have made this order retroactive to all past transactions. You have paid $150 for a general membership and we are this day crediting your account with $100 which pays two years’ dues in advance.”
The theory of the plaintiff’s suit was that this was a breach of the contract to the plaintiff’s damage $150. The judge so found, and we think rightly.
The judgment below will be affirmed, with costs.